Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2019, and June 25, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any details as described in the specification.  The drawings are simply boxes with numbers on them.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication unit, second communication unit, coupling unit, communication control unit, and encryption unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (WO 2012/109286A1, from applicants IDS) in view of Rjeili et al. (U.S. Patent Pub. No. 2014/0344420).

Regarding claims 1 and 20, Berg et al. teaches a communication system, the communication system comprising: a first communication unit, comprising a first communication processor for providing communication via a first channel (fig. 1, ref. num 117 and paragraph 0028), at least one second communication unit separate to the first 
Berg et al. does not specifically teach a coupling unit for coupling the first communication unit with the at least one second communication unit.
Rjeili et al. teaches a coupling unit for coupling the first communication unit with the at least one second communication unit (fig. 2, ref. num 223 and 227).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine coupling the first unit to the second unit, as taught by Rjeili et al., with the method of Berg et al.  It would have been obvious for such modifications because the coupling provides a link that allows communications to take place between devices.

Regarding claim 2, Berg et al. as modified by Rjeili et al. teaches wherein the communication control unit and the encryption unit are configured such that the first communication unit and the second communication unit are exposed to an outside external subscriber as a single unit (see fig. 2, ref. num 230 of Rjeili et al.).
claim 3, Berg et al. teaches wherein the communication system is a radio communication system in which the first communication unit is designed as a first radio unit having a first radio processor for providing radio communication via a first radio channel and in which the second communication unit is designed as a second radio unit having a second radio processor for providing radio communication via a second radio channel (paragraph 0017).

Regarding claim 4, Berg et al. teaches wherein at least one of the radio units is multiband capable (paragraph 0048).

Regarding claim 5, Berg et al. teaches wherein the encryption unit is configured to provide payload encryption (paragraph 0043).

Regarding claim 6, Berg et al. teaches wherein the coupling unit is configured for enabling data communication between the first and second communication unit (paragraph 0071).

Regarding claim 7, Berg et al. teaches wherein the coupling unit is configured for enabling exchange of data between the first and second communication unit (paragraph 0070).

Regarding claim 8, Berg et al. teaches wherein the coupling unit is configured to organize communication of the first and second communication unit (paragraph 0070).

claim 9, Berg et al. teaches wherein the coupling unit is configured to organize radio communication of the first and second communication unit (paragraph 0017).

Regarding claim 10, Berg et al. as modified by Rjeili et al. teaches wherein the coupling unit comprises a hardwired connection between the first and second communication unit (see fig. 2, ref. num 223 of Rjeili et al.).

Regarding claim 11, Berg et al. as modified by Rjeili et al. teaches wherein at least one of the first and second communication units further comprises a remote interface via which the corresponding first and second communication unit can be configured by an external master (see paragraph 0035 of Rjeili et al.).

Regarding claim 12, Berg et al. as modified by Rjeili et al. teaches wherein at least one of the first and second communication channels is a wired channel (see fig. 2, ref. num 223 of Rjeili et al.).

Regarding claim 13, Berg et al. teaches wherein at least one of the first and second communication channels is a wireless channel (fig. 1, ref. num 117).

Regarding claim 14, Berg et al. teaches wherein at least one of the second communication units comprises a further encryption unit, wherein the further encryption unit 

Regarding claim 15, Berg et al. teaches wherein the encryption provided by the further encryption unit is different to the encryption provided by the encryption unit (paragraph 0042, each device would perform different encryption).

Regarding claim 16, Berg et al. as modified by Rjeili et al. teaches wherein the first communication unit has a certified first functionality which is certified by a first authorized certification authority and wherein the second communication unit has a certified second functionality which is certified by a second authorized certification authority (see paragraph 0084 of Rjeili et al.).

Regarding claim 17, Berg et al. as modified by Rjeili et al. teaches wherein the first authorized certification authority is different to the second authorized certification authority (see paragraph 0084 of Rjeili et al.).

Regarding claim 18, Berg et al. as modified by Rjeili et al. teaches wherein a certificate provided by at least one of the first and second authorized certification authorities is a security certificate (see paragraph 0082 of Rjeili et al.).

claim 19, Berg et al. as modified by Rjeili et al. teaches wherein a certificate provided by at least one of the first and second authorized certification authorities is an information certificate (see paragraph 0100 of Rjeili et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433